                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

MAURICE TRAMMELL                                                                       PLAINTIFF

v.                                     Civil No. 4:18-cv-04102

OFFICER RAUCH, Hempstead County; and
OFFICER PENEGRASS, Hempstead County                                               DEFENDANTS

                                              ORDER

       Plaintiff Maurice Trammell proceeds in this action pro se and in forma pauperis pursuant

to 42 U.S.C. § 1983.       Currently before the Court is Defendants Officer Rauch and Officer

Penegrass’ Motion to Compel. (ECF No. 10). Plaintiff has not responded.

       In their motion Defendants state, they first propounded Interrogatories and Requests for

Production of Documents to Plaintiff on July 30, 2018. The discovery included a request for a

medical authorization. Plaintiff did not respond. On September 11, 2018, Defendants attempted

to resolve the discovery dispute in good faith without court intervention and sent correspondence

to Plaintiff requesting his past due discovery responses within ten days to avoid filing a motion to

compel. To date, Plaintiff has not responded to Defendants’ requests.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Here, Plaintiff claims that he was

denied medical care while he was incarcerated in the Hempstead County Detention Center. To

properly defend against Plaintiff’s claims, Defendants are entitled to copies of Plaintiff’s medical

records that relate to his alleged injuries and medical condition.

       Accordingly, Defendants’ Motion to Compel (ECF No. 10) is GRANTED. Plaintiff is

DIRECTED to provide Defendants with the required responses to the discovery requests,


                                                  1 
 
including an executed medical authorization, by 5:00 p.m. on Thursday, November 15, 2018.

Plaintiff is advised that failure to comply with this Order shall result in the dismissal of this

case.

        IT IS SO ORDERED this 1st day of November 2018.

                                            /s/ Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE


                                             




                                                2 
 
